OPINION — AG — ** EAST CENTRAL STATE COLLEGE — FUND FOR CHICKASAW AREA LIBRARY LEARNING CENTER RESEARCH PROJECT ** THE PROPER ENTITY TO RECEIVE THE FUNDS APPROPRIATED BY HOUSE BILL NO. 1051 OF THE 1973 LEGISLATURE TO THE STATE BOARD OF EDUCATION FOR THE USE OF THE CHICKASAW AREA LIBRARY LEARNING CENTER RESEARCH IS EAST CENTRAL STATE COLLEGE, THE INSTITUTION DESIGNATED AS THE ADMINISTRATIVE AGENCY TO RECEIVE AND EXPEND FEDERAL FUNDS GRANTED FOR THE PROJECT. (FEDERAL FUNDS, SCHOOL, FEDERAL GRANT) CITE: HOUSE BILL NO. 1051 (JOE C. LOCKHART)